Citation Nr: 1421437	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for a cardiovascular disorder, to include hypertension and a heart murmur.  

3.  Entitlement to service connection for a cardiovascular disorder, to include hypertension and a heart murmur.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

5.  Entitlement to service connection for a skin condition of the feet, to include dermatophytosis and onychomycosis.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 until October 1972 with an honorable discharge and from December 1972 until December 1974 with a discharge of under conditions other than honorable.  As the Board finds that any claims based on the second period of service must be denied as a matter of law, all claims remaining on appeal, excluding the claim for an acquired psychiatric disorder, are based on the Veteran's period of honorable service.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama and Huntington, West Virginia, respectively.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.  

The Board notes that the Veteran has filed a claim for service connection for PTSD.  The evidence shows that he has been diagnosed with various psychiatric disorders.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has hereby construed the claim to be one for service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Board also notes that the Veteran's claim for a cardiovascular disorder, to include hypertension and a heart murmur, has previously been characterized as a claim for a heart disorder.  As the evidence indicates that the Veteran's condition is not limited to the heart, the Board finds that there is no prejudice in characterizing the issue broadly as a claim for a cardiovascular disorder.  Accordingly, the issues are as reflected above.  

The issue of entitlement to a total disability based on individual unemployability (TDIU) has been raised by the record in an August 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a March 2013 statement, prior to the promulgation of a decision, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for anemia.  

2.  In a March 1999 rating decision, the RO denied a service connection claim for a heart disorder based on the finding that the claim was not well grounded; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.  

3.  Evidence received since that March 1999 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cardiovascular disorder, to include hypertension and a heart murmur.  

4.  A cardiovascular disability was not manifested in service and is unrelated to service.  

5.  The Veteran's service from December 1972 until December 1974 resulted in an other than honorable discharge; entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, based on that period of service, is precluded as a matter of law.  

6.  The evidence is at least in equipoise as to whether the Veteran's current skin condition of the feet is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for anemia have been met.  38 U.S.C.A. § § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § § 20.202, 20.204 (2013).  

2.  The March 1999 rating decision, which denied the Veteran's claim of entitlement to service connection for a heart condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 3.160(d), 20.201, 20.302, 20.1103 (2013).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cardiovascular disorder, to include hypertension and a heart murmur.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  A cardiovascular disorder was not incurred in or aggravated by service.  38 U.S.C.A. § § 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

5.  The Veteran's service from December 1972 until December 1974 ended with an other than honorable discharge due to willful and persistent misconduct; that service was dishonorable for VA compensation purposes and is consequently a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. § § 101(2), 5303 (West 2002); 38 C.F.R. § § 3.12, 3.13 (2013).  

6.  The criteria for service connection for a skin disorder of the feet have been met.  38 U.S.C.A. § § 1110, 1111, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.159 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claims, a letter satisfying the notice requirement under 38 C.F.R. § 3.159(b)(1), Dingess, and Kent was sent to the Veteran in August 2008 for the cardiovascular, skin, and anemia claims on appeal, prior to the November 2008 rating decision that is the subject of this appeal, and in August 2009 for the acquired psychiatric disorder claim, prior to the March 2010 rating decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  The RO also obtained relevant Social Security Disability records from the Social Security Administration.  The RO attempted to obtain information to corroborate the Veteran's alleged stressor in connection with his claim for an acquired psychiatric disorder; however, a formal finding of unavailability was issued in February 2010.  The Board notes that the Veteran was not notified of this finding; however, as this claim must be denied as a matter of law, the Board finds there is no prejudice to the Veteran.  

Although the Veteran underwent a VA examination to determine his employability in May 2011, he has not undergone a VA examination for his cardiovascular disorder.  However, the Board finds that no additional development for medical opinions or examinations is necessary.  Specifically, the only medical evidence of record suggestive of a cardiovascular disorder indicates that the onset of symptoms was many years after the Veteran's service.  Likewise, there is no medical evidence of record suggesting that the claimed disability it etiologically related to service.  Indeed, as will be discussed in more detail below, the Veteran did not complete the steps necessary to obtain treatment records or an opinion from his providers in this regard.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, that low threshold has not been met.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  

The Veteran perfected an appeal on the issue of service connection for anemia in March 2011.  Thereafter, in a statement received March 2013, the Veteran withdrew the appeal as to this issue.  There remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  

III.  New and Material

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Veteran initially filed a claim of entitlement to service connection for a heart disorder, characterized as arteriosclerotic heart disease, in March 1999.  In a March 1999 rating decision, the RO denied the Veteran's claim, in pertinent part, based on a finding that the Veteran's claim was not well grounded, as there was no evidence of a current diagnosis of a heart disorder, of an in-service incurrence, or of a nexus.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision on a heart disorder became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013).  

The Veteran filed a claim to reopen in July 2008.  A November 2008 rating decision denied his claim.  The Veteran timely appealed this decision.  

The evidence added to the record since the last final denial includes VA treatment records and a VA examination report.  Significantly, a December 2007 VA treatment record shows a diagnosis of hypertension, and a May 2011 VA examination report shows a history of a heart murmur.  The Board finds that this evidence is new in that it was not associated with the claims folder prior to the March 1999 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  The previous claim was for a heart disorder and was denied partially on the basis that the evidence did not demonstrate that the Veteran had a current diagnosis.  As the Board has expanded the claim herein to include cardiovascular disorders, this new evidence raises a reasonable possibility of substantiating the claim by showing a current diagnosis of hypertension, a disorder falling under the expanded claim.  Therefore, the Veteran's claim will be reopened.  

IV.  Service Connection

Cardiovascular Disorder

The Veteran claims that he has a cardiovascular disorder that is the result of his active duty service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board finds that the weight of the competent evidence of record does not attribute the Veteran's claimed disorder to active duty.  Service treatment records during the Veteran's period of honorable service are negative for treatment or diagnosis of a cardiovascular disorder.  An October 1972 separation examination shows a normal evaluation of the Veteran's heart and vascular system.  For the reasons set forth below,  service connection is not warranted for the Veteran's claimed disorder.    

Post-service evidence does not reflect symptomatology related to the claimed disorder on appeal for many years following discharge.  The first diagnosis of hypertension was not until December 2007, 35 years after separation with honorable discharge, when a VA provider diagnosed the Veteran with hypertension.  The Veteran himself testified that the earliest date he recalls being diagnosed with a cardiovascular disorder was in 2007, when he claims he was diagnosed with a heart murmur.  

While not dispositive, the Board emphasizes the multi-year gap between honorable discharge from active duty service in 1972 and the first post-service diagnosis in 2007.  With regard to presumptive service connection, neither hypertension, nor any other qualifying cardiovascular disorder, was manifest to a compensable degree within one year of the Veteran's separation from active duty.  Service connection for this disorder is therefore not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  Moreover, as the symptoms are not documented until many years after service, and there is no competent or credible lay or medical evidence showing symptomatology since service or otherwise relating a cardiovascular disorder to service, continuity of symptomatology is not established.  38 C.F.R. § 3.303(b).

The Board notes that the Veteran was given an additional 30 days to submit evidence supporting his claim at his hearing in March 2013.  See Hearing Transcript, p. 12.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

The only other evidence purporting to link the Veteran's current cardiovascular disorder with his active service consists of statements from the Veteran and his representative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, a cardiovascular disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of a cardiovascular disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board acknowledges that the Veteran may be competent to report certain symptoms of a cardiovascular disorder, but there is no indication that that he is competent to associate these symptoms with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

As the weight of the probative evidence is against the Veteran's claim, the claim must be denied.  

Acquired Psychiatric Disorder

The Veteran contends that he suffers from an acquired psychiatric disorder, characterized as PTSD, due to active service.  Specifically, he alleges that he struck and killed a child in a car accident in August 1973 while in service, and that this stressful event has led to PTSD.  The Board notes that August 1973 falls within the Veteran's period of other than honorable service.  The Veteran has not alleged that he suffers from a psychiatric disorder due to his period of honorable service.  As such, the Board finds that the Veteran is precluded as a matter of law from obtaining benefits for an acquired psychiatric disorder based on his second period of other than honorable service.  

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2013).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a)  and 38 C.F.R. § 3.12(c), and (2)  regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious. Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct. 38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448   (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29   (1993).

In this case, in a June 1976 administrative decision, the RO determined that the Veteran's second period of active duty service from December 1972 until December 1974 was dishonorable under 38 C.F.R. § 3.12(d)(4).  Therein, the RO noted that Army records showed that the Veteran was AWOL from September 21, 1974 until November 6, 1974.  The RO found that the actions were serious offenses and persistent in nature.  The Veteran did not appeal that decision and it became final.  

Service department findings are binding on the Board.  Thus, the Veteran is barred from obtaining VA benefits based on this period of service.  

Skin Disorder of the Feet

The Veteran contends that he has a skin disorder of the feet as a result of his active service.  Specifically, he contends that it began in service, that it has continued since service, and that he is currently receiving treatment for it.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records from the Veteran's period of honorable service show complaints of a skin disorder on both feet beginning in December 1971.  The Veteran was diagnosed with an ingrown right great toenail in June 1972 and athletes' foot in September 1972.  As such, the in-service element of Shedden/Caluza is met.  

Post service VA treatment records show that the Veteran has continued to report problems with the skin on his feet.  As early as March 1986, the Veteran reported cracking of the skin.  The Veteran began receiving VA treatment for the condition in January 1999.  In a May 1999 VA treatment record, the Veteran was diagnosed with onychomycosis, and in a July 2008 VA treatment record he was diagnosed with dermatitis of unknown etiology after he reported a longstanding history of skin problems.  Therefore, the Veteran has a current disability.  

As to whether the evidence is sufficient to demonstrate that the Veteran has had a skin disorder since active service, the Court of Appeals for Veterans Claims (Court) has specifically held that a veteran is competent to testify as to the presence and continuity of observable symptomatology, such as discoloration or discomfort of the skin.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to report the presence and recurrence of visible skin conditions, such as dermatitis and onychomycosis.  As the Veteran contends that his skin disorder has persisted since service, and medical evidence of record is consistent with this assertion, the Board finds that the nexus element is met.  Consequently, and for all the reasons set forth above, the preponderance of the evidence is in favor of the Veteran's claim, and the Board finds that service connection is warranted.  












	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to service connection for anemia has been withdrawn and is dismissed.  

New and material evidence to reopen a claim of entitlement to service connection for a cardiovascular disorder, to include hypertension and a heart murmur, has been received, to this extent, the appeal is granted.  

Entitlement to service connection for a cardiovascular disorder, to include hypertension and a heart murmur, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  

Entitlement to service connection for a skin disorder of the feet, to include dermatophytosis and onychomycosis, is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


